Citation Nr: 9917668	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-02 124	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to an increased (compensable) evaluation for 
prostatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a June 1994 rating determination by the Roanoke, 
Virginia, Regional Office (RO).

This case was previously before the Board and was remanded in 
February 1997 for further development of the evidence.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence to show 
that prostate cancer is etiologically or causally related to 
his military service or his service-connected prostatitis.

2.  There is no medical evidence of current symptoms of 
prostatitis.


CONCLUSIONS OF LAW

1.  The veteran's prostate cancer was not incurred in or 
aggravated by his military service and is not proximately due 
to or the result of the service-connected prostatitis.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(1998).

2.  The criteria for a compensable rating for prostatitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.115a, 4.115b, Code 7527 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  During service, the veteran was treated 
for severe, chronic prostatitis and shortly after discharge 
he sought additional treatment at a private facility.  
Service connection was established for prostatitis in 
February 1955 and a noncompensable evaluation was assigned.  

On VA examination in January 1970 clinical findings were 
essentially normal and revealed that the prostate was 
slightly enlarged.  A letter from J.H. Milam, M.D., dated in 
June 1973 indicated the veteran was first treated for 
prostatitis in 1955.  He was treated thereafter periodically 
between 1964 and 1973.  The veteran was last treated in 
January 1973 and had mild symptoms of prostatism but his 
secretion was negative and his urine was clear.  He was noted 
to have little difficulty other than a mild uncomfortable 
feeling and was advised to take no medication.

Clinical data from the Winchester Medical Center shows the 
onset of prostate cancer in 1985 with hospitalization in 
February 1985 for bilateral pelvic node dissection, frozen 
section and radical retropubic prostatectomy.  The record 
notes recurrence of the cancer in November 1993 with 
hospitalization in January 1994 for further treatment.  
Additional treatment records dated from 1964 to 1984 show 
periodic evaluation and treatment for chronic prostatitis.  

VA outpatient treatment records dated from 1994 to 1997 show 
that most recently in January 1997 the veteran underwent an 
orchiectomy when he was found to have bone metastasis.  
Following the orchiectomy the veteran developed urinary 
retention and a transurethral resection of the prostate was 
done.  

On VA examination in July 1997 the veteran complained of 
problems with impotence and urinary incontinence.  On 
examination it was noted that his testes and prostate were 
absent.  The sphincter and small ureteral meatus were both 
normal and no masses were noted.  The veteran had total 
incontinence with urine coming from the urethra.  The 
diagnosis was carcinoma of the prostate with bone metastasis 
and total incontinence of urine, impotence and arthritis.  
There was no clinical reference to prostatitis.  

On reexamination in January 1998 the veteran was noted to 
have had prostatitis in 1945 and in 1947.  The examiner noted 
the veteran had done very well up until the 1980s when he 
began to have periods of discomfort in the perineum and 
recurrent urinary urethral discharge.  He was treated by 
prostatic massage and given Furadantin which seemed to 
control his symptoms.  Significantly, the examiner reported 
that in May 1997 the veteran was evaluated for complaints of 
urinary incontinence and impotence following an orchiectomy.  
At that time he had no symptoms of prostatitis and the 
diagnosis was carcinoma of the prostate, stage D with 
impotence and incontinence secondary to radiation, surgery 
and orchiectomy.  

On examination the veteran failed to reveal any evidence of 
carcinoma of the prostate.  He did have metastasis and total 
incontinence of urine.  The examiner stated that the cause of 
the carcinoma was unknown but that chronic infection was one 
of the etiological factors.  The examiner also stated that 
the extent and severity of the veteran's prostatitis was 
unknown and that he was not certain that the veteran had 
infectious prostatitis but rather most likely had prostatosis 
and that the prostatosis was not related to the cancer of the 
prostate.

The examiner concluded that whether the "so-called" 
prostatitis had any thing to do with the veteran developing 
carcinoma of the prostate could not be definitely stated 
because it had been 35 to 40 years from the onset of 
prostatitis until he developed carcinoma of the prostate.  
The examiner stated that during that time the veteran had 
gone from a young man to an older man who was susceptible to 
prostate cancer.  Therefore whether or not the veteran's 
prostatitis was related to his carcinoma or vice versa could 
not be stated definitely.  The examiner also stated that the 
extent and severity of the veteran's prostatitis was unknown.  
No record of culture of prostatic fluid was in the claims 
folder.  The examiner was not certain that the veteran had 
infectious prostatitis.  It was stated that most likely he 
had prostatosis.  It was also noted that prostatosis of the 
veteran was not related to the cancer of the prostate.  



Service Connection

Analysis.  The Board finds that the veteran's claim for 
service connection for prostate cancer is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998) in that it is a "plausible claim, meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The Board further finds that the 
statutory duty to assist has been satisfied.

The law provides that service connection may be granted for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  In order to grant service 
connection on a secondary basis 38 C.F.R. § 3.310(a) (1998) 
provides that the injury or disease must be proximately due 
to or the result of the service-connected disease or injury.  
When a service-connected disability aggravates, but is not 
the proximate cause of, a nonservice-connected disability, 
service connection may be established for the increment of 
the nonservice-connected disability attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet.App. 439 
(1995).  

Prostate cancer is not shown in the veteran's service medical 
records or for many years thereafter, and it is not argued 
otherwise.  Thus, service connection on a direct or 
presumptive basis is not warranted.  While post-service 
medical evidence, shows treatment for prostate cancer 
beginning in 1985, it does not provide any indication that it 
is etiologically related to the prostatitis incurred during 
service.  After initially reviewing the veteran's appeal, the 
Board remanded the case for a medical opinion which 
specifically addressed the question of etiology.  The VA 
physician in January 1998 concluded that the etiology of the 
veteran's prostate cancer was undeterminable and that he 
could not be certain whether or not the prostatitis was 
associated with the cancer.  As this opinion was based on an 
examination of the veteran and a review of the evidence of 
record, the Board finds it controlling on the question of 
secondary service connection for the veteran's prostate 
cancer.

The veteran has submitted no competent evidence to support 
his claim of a relationship between his service-connected 
prostatitis and the adenocarcinoma of the prostate that was 
found more than 30 years after his release from service.  The 
opinion in the January 1998 VA examination report found no 
documented relationship between a previous history of 
prostatitis and subsequent development of prostate cancer.  
Thus, there is no medical basis for holding that the 
veteran's prostate cancer and service-connected prostatitis 
are etiologically or causally associated.  This also refutes 
a grant of service connection for prostate cancer on the 
basis of Allen v. Brown, 7 Vet.App. 439 (1995), which would 
be permitted if the prostatitis caused aggravation of the 
cancer.

In making its determination, the Board has considered the 
veteran's contentions which are considered credible insofar 
as they described his current symptoms and beliefs that his 
prostate cancer is related to his service-connected 
prostatitis.  However, the competent evidence in this case 
does not provide a basis for favorable action on the 
veteran's claim.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for prostate cancer.

Increased Rating

Analysis.  The Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a), in that he has presented a claim which is 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet.App. 78 (1991); Proscelle v. Derwinski, 2 
Vet.App. 269 (1992).  Where, as in this case, entitlement to 
compensation has already been established the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  

The RO has assigned a noncompensable evaluation for 
prostatitis in accordance with the criteria set forth in the 
VA Schedule for Rating Disabilities, 38 C.F.R. § 4.115b, Code 
7527.  Diagnostic Code 7527 provides for the evaluation of 
prostate gland injuries, infections, hypertrophy and 
postoperative residuals.  These disabilities are to be rated 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.  

In this case, the Board finds that the veteran's complaints 
center around a voiding dysfunction.  Voiding dysfunction is 
addressed under 38 C.F.R. § 4.115a, which directs that the 
particular condition be rated as urine leakage, urinary 
frequency, or obstructed voiding.  Under urinary frequency, a 
10 percent rating is warranted upon a showing of a daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night.  A 20 percent rating is 
warranted upon a showing of a daytime voiding interval of 
between one and two hours or when there is awakening to void 
three or four times per night.  A 40 percent rating is 
warranted when the daytime voiding interval is less than one 
hour, or there is awakening to void five or more times per 
night.

The Board notes that the veteran is service connected for 
prostatitis, and not for any other prostate disorder.  
Medical records from recent years do not reveal current 
symptoms related to prostatitis but do show chronic urinary 
problems associated with other causes, primarily prostate 
cancer, and such condition has not been medically linked to 
prostatitis.  In fact, when the veteran was examined in 
September 1997 and January 1998, it was noted that he was 
totally incontinent and had no recent history of prostatitis 
symptoms or treatment.  Prostatitis was not diagnosed at the 
July 1997 physical examination.  The examiner specifically 
noted in the January 1998 report that the veteran had no 
symptoms of prostatitis when seen in May 1997 and this 
disorder was not diagnosed.

Although the veteran has total incontinence, the medical 
evidence does not show that it is as a result of his service-
connected prostatitis.  Rather, it is apparently due to 
prostate cancer residuals, for which service-connection is 
not in effect.  Since prostate cancer is not service 
connected, it may not be considered in determining the degree 
of disability from the service-connected prostatitis.  38 
C.F.R. § 4.14 (1998).  Since none of the criteria warranting 
a compensable rating for prostatitis have been met, an 
increased rating is not warranted.




ORDER

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to an increased (compensable) evaluation for 
prostatitis is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


